Citation Nr: 1645515	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  10-29 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Marines from July 1966 to July 1968, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the RO that, in pertinent part, granted service connection for PTSD evaluated as 30 percent disabling effective October 30, 2007.  The Veteran timely appealed for a higher initial rating.

In January 2011, the Veteran testified during a videoconference hearing before a former Veterans Law Judge.  In November 2012, the Board remanded the matter for additional development.

In July 2015, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge that conducted the January 2011 Board hearing and that he had the right to another Board hearing.  In August 2015, the Veteran indicated that he did not want an additional hearing.

In a September 2015 decision, the Board granted an initial 50 percent disability rating for the service-connected PTSD.

The Veteran appealed the September 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Joint Motion for Partial Remand, the parties moved to vacate and remand the Board decision to the extent that it denied entitlement to a disability rating greater than 50 percent for the service-connected PTSD.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to near-continuous depression, daily intrusive thoughts, nightmares, social isolation, irritability, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships; total occupational and social impairment due to such symptoms on par with the level contemplated at the 100 percent level were not manifested.

2.  Service connection is in effect for PTSD, rated as 70 percent disabling; for prostate cancer, rated as 100 percent disabling from November 27, 2013, and as 40 percent disabling from August 1, 2015; for tinnitus, rated as 10 percent disabling; for scar residuals of gunshot wound of left forearm, rated as 10 percent disabling; and for hearing loss and erectile dysfunction, each rated as 0 percent (noncompensable) disabling. 

3.  The Veteran has not worked full-time since May 2009; he reportedly has work experience as a service representative for vending companies. 

4.  The service-connected PTSD prevented the Veteran from obtaining or retaining substantially gainful employment since May 2009.   


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent, but no higher, disability rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  Since May 2009, the criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(a) (2015).

3.  The criteria for special monthly compensation at the housebound rate, effective November 27, 2013, to July 31, 2015, have been met.  38 U.S.C.A. §§ 1114 (s), 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a February 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO or VA's Appeals Management Center (AMC) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the former Veterans Law Judge clarified the issues, explained the concepts of service connection and higher evaluations, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  The actions of the former Veterans Law Judge supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Moreover, the Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind. 

Service connection has been established for PTSD, effective October 30, 2007.  The AMC currently assigned an initial 50 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to anxiety disorders. The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.

Under that formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of anxiety and depression.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

During the June 2008 VA examination, the Veteran reported that he has been in therapy for about six months from a psychologist and was treated approximately every two weeks for anxiety-related issues.  He also reported receiving psychotrophic medications from his primary care physician.  The Veteran reported no hospital admissions for psychiatric reasons.

Mental status examination in June 2008 revealed that the Veteran was alert and oriented in all spheres.  His affect was appropriate, and his mood was euthymic.  The Veteran was anxious and close to tearful when relaying the PTSD stressor, and demonstrated considerable difficulty reporting the incident.  His memory, attention, and concentration skills appeared to be intact.  He demonstrated no difficulties on measures of verbal abstraction, reasoning, or social judgment.  He reported feeling considerable suspiciousness when others around him spoke in a foreign language.  He also believed that he could predict things through his prayers, and was able to intercede and assist others.

Also in June 2008, the Veteran reported that his mood was better since undergoing treatment; and previously noted that he had been depressed and angry all of the time, which were the reasons for his marriage ending, and that he felt persecuted.  He reportedly ate sporadically, and neglected to eat at times, though denied any significant weight changes.  The Veteran also reported that he did not sleep well and was often tired, and that it took a considerable amount of time for him to fall asleep.  He awoke at times with a "sense of foreboding" and had to check that his home was secure before going back to sleep.  The Veteran reported unpleasant dreams throughout the night, but that he could not recall their content.  He used to awake screaming from nightmares, which have lessened over time.  He reported recently being more depressed, angry, and easily distracted.  

The June 2008 examiner noted that the Veteran denied involvement with any social organizations, and indicated that the Veteran generally stayed to himself.  The Veteran reported that crowds tended to bother him, if he was not able to get off to the perimeter.  The Veteran was unable to talk about his experiences in Vietnam prior to beginning therapy, and continued to experience considerable difficulty doing so.  He reported feeling detached from others, and distant from friends and family.  He continued to experience intrusive memories of his experiences in Vietnam, and reported and demonstrated hypervigilance when compelled to do so such as picking seats toward the back if in a group.  The Veteran continued experiencing problems with sleep and with ongoing irritability.

The June 2008 examiner also noted that the Veteran's current functional impairment was mild to moderate, and that the Veteran was able to maintain full-time employment.  Socially, however, the Veteran had limited involvement with siblings and a good relationship only with his daughter.  His mood was affected as the Veteran demonstrated considerable anxiety and depression.  A global assessment of functioning (GAF) score of 55 was assigned.
 
Private records, dated in February 2009, reveal that the Veteran's current PTSD symptoms include severe chronic depression, incapacitating anxiety nightmares, frequent violent flashbacks, inability to form intimacy and closeness in relationships, an unstable work history, avoidance, startled response, inability to be in crowded situations resulting in a lack of viable social life, and an overall loss of basic quality of life.  A GAF score of 40 was assigned.

VA records, dated in August 2010, reveal that the Veteran's mood was anxious and that he was close to tears when undergoing PTSD screening and depression screening.  He responded that he felt hopeless about the present or future, although he had no thoughts of taking his life.  He reported no prior suicide attempts.  Clinical assessment at the time was "very depressed."  His anxiety symptoms met the criteria for PTSD, and were considered severe.  A "suicide screen" questionnaire reveals that the Veteran responded "no" to each question regarding any such thoughts within the past year-namely, that life was not worth living, that he go to sleep and not wake up; that he take his own life; that he seriously considered suicide; and that he make a suicide attempt. On another questionnaire in August 2010, the Veteran responded "yes" to having thoughts of taking his life; and indicated that the thoughts were one year ago.  He again responded "no" to having a plan to take his life, and having ever had a suicide attempt.   

Records show that the Veteran failed to report for a VA examination in February 2012.

Private records, dated in April 2013, show that the Veteran took medications for treatment of PTSD.

In September 2016, a private psychologist reviewed the Veteran's claims file and interviewed the Veteran by telephone.  The psychologist opined that the Veteran's currently assigned 50 percent disability rating for PTSD was a "gross understatement of his present incapacitation."  The psychologist then proceeded to detail several of the Veteran's in-service traumatic events, and indicated that the Veteran abused alcohol as a coping mechanism.  Since abstaining from alcohol, the Veteran's PTSD symptoms became unsuppressed and resulted in episodic outbursts of anger and the decay of his marriage.  The Veteran's only social relationship is with his daughter.  The psychologist explained that the Veteran had great difficulty elaborating on his PTSD symptoms, and his speech was quite elevated at times; the Veteran had to take some very deep breaths and fight back the associated emotional upset when relating the events and current symptoms.

The psychologist summarized in September 2016 that the Veteran frequently thought about and/or relived the experiences, either during wakeful moments of reflection or intrusive flashbacks, or in the form of nightmares.  The psychologist also indicated that the Veteran was markedly fearful of going to most any social setting.  Subsequently the psychologist opined that it is more likely than not that the Veteran's PTSD is severe and causes occupational and social impairment with deficiencies in most areas-such as family relations, judgment, thinking, and mood.  No GAF score was assigned in September 2016.
  
While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

Here, there are discrepancies among assigned GAF scores.  The GAF score assigned by the VA examiner in June 2008 was 55.  This GAF score indicates moderate symptoms (e.g., flat affect, circumstantial speech, and occasional panic attacks); and is indicative of moderate difficulty in social and occupational functioning (e.g., few friends, conflicts with peers or co-workers).  The GAF score assigned by the Veteran's treating psychologist in February 2009 was 40.  This GAF score indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work); and is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant).

In this case, the Veteran's manifestations of PTSD have included near-constant depression, anxiety, blunted affect, sleep impairment, irritability, impaired impulse control, startle response, isolation, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  Here, the greater weight of the evidence demonstrates that it is to a degree as contemplated by an initial 70 percent disability rating.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD meets the requirements for a 70 percent disability rating throughout the rating period.  Hence, staged rating is inapplicable.

While the Veteran has expressed some suicidal ideation, he has indicated control of these thoughts and would not act on them.  There have been no reports of suicidal intent or plan.  Likewise, while the Veteran has demonstrated hypervigilance in securing his home upon awakening during the night, it is not shown to such an extent that the ritual has interfered with routine activities; in fact, it appears to help the Veteran fall asleep after awakening.  Here, the most prominent manifestations of PTSD that warrant an initial 70 percent rating are the near-continuous depression affecting the Veteran's ability to function independently, appropriately, and effectively.  As he explained, his eating is sporadic and his sleeping is disturbed.  Examiners have also noted quite severe social impairment.

The Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court noted in Mauerhan, without the examples provided in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  Specifically, the Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified with assigned GAF scores.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the General Rating Formula, the appropriate equivalent rating should be assigned.  Id.

The Board concludes that the Veteran's PTSD symptoms do not exhibit total occupational and social impairment as contemplated for a 100 percent rating. He does have deficiencies in these areas, but greater weight of the evidence demonstrates that it is to a degree as contemplated by an initial 70 percent disability rating.  In particular, the Board notes that although the Veteran has severe social impairment, he has been able to maintain a relationship with his daughter.  Nor do the assigned GAF scores, in this case, support a disability rating in excess of 70 percent if taken alone.  He does not exhibit inappropriate behavior.  The Veteran maintains minimal personal hygiene.  There is no objective evidence of disorientation.

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected PTSD is adequate in this case.  While examiners have noted the severity of the Veteran's PTSD, any functional impairment is contemplated in the General Rating Formula for rating psychiatric disabilities other than eating disorders.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD meets the requirements for an initial 70 percent disability rating.  As described, staged rating is inapplicable.

III.  TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

VA received the Veteran's original claim for compensation in October 2007.

In this case, the Veteran has completed one year of college education, and has had no additional education or training.  He reportedly last worked full time in April 2009 as a service representative for vending services.  He reportedly worked part-time as a stocker for five-to-ten hours weekly from March 2011 to September 2012.

Service connection is currently in effect for PTSD, now rated as 70 percent disabling; for prostate cancer, rated as 100 percent disabling from November 27, 2013, and as 40 percent disabling from August 1, 2015; for tinnitus, rated as 10 percent disabling; for scar residuals of gunshot wound of left forearm, rated as 10 percent disabling; and for hearing loss and erectile dysfunction, each rated as 0 percent (noncompensable) disabling.  The combined disability rating, from the date of original service connection, clearly meets the threshold percentage requirements for consideration of a TDIU.

The remaining issue, then, is whether the Veteran's service-connected disabilities render him unable to obtain and retain substantially gainful employment.  

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

Here, the report of a May 2008 VA muscles examination reveals that the scar residuals of gunshot wound of left forearm do not impair functioning of the joint.  The joint function is not additional limited by pain, weakness, fatigue, or lack of endurance after repetitive use.

The report of a June 2008 PTSD examination reflects that the Veteran was employed for 24 years and 11 months for a city newspaper.  He served as a district manager full-time until a strike began in 1995, and his employment ended.  He then worked as a service representative for a vending company, and subsequently worked in that field for about ten years for seven different companies.  He reportedly was fired from one company for arguing with the manager.  

The report of a June 2008 audio examination reveals that the Veteran reported difficulty understanding speech when background noise was present, and that he was counseled regarding hearing aids.

A September 2014 VA examiner opined that the Veteran's prostate cancer did not impact his ability to work.

In September 2016, a private psychologist opined that the Veteran's PTSD has incapacitated him to the extent that he is no longer capable of gainful employment.  In support of the opinion, the psychologist opined that the intensity and persistence of the Veteran's PTSD symptoms make gainful employment wholly untenable.  As noted above, the Veteran is markedly fearful of going to most any social setting.  He indicated that he worked part-time as a stocker in 2011 at a time when neither customers nor other employees were around.  The psychologist further explained that the Veteran's symptoms severely disrupted his daily functioning and were not conducive to gainful employment in any capacity.

Here, the Board finds that the September 2016 psychologist has described total occupational impairment due to the Veteran's service-connected PTSD.  That is evidence that must be considered.  The Board also notes that the Veteran's Social Security earnings reflect full-time employment through April 2009.  Any earnings shown after that date are considered marginal, at most.

The Veteran has asserted that he is unemployable due to his service-connected disabilities.  To this extent, his statement is of probative value.  Significantly, the Board finds that the Veteran's PTSD symptoms have been demonstrated as not conducive to gainful employment in any capacity.  

The overall evidence demonstrates that the Veteran is unable to secure and follow any substantially gainful occupation by reason of his service-connected PTSD.  In reaching this decision, the Board has resolved all doubt in favor of the Veteran.  

IV.  Special Monthly Compensation

The Board notes that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250   (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to TDIU and, therefore, to SMC). 

Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008). 

Special monthly compensation is payable where the veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i). 

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by the statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. 

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250   (2010).

In this case, the Veteran has a 100 percent rating for prostate cancer from November 27, 2013, to July 31, 2015, and the Board has awarded a TDIU that overlaps with that period that is essentially based solely on the Veteran's service-connected PTSD.  As such, the criteria for SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is met from November 27, 2013, to July 31, 2015.  Therefore it follows that in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted, effective those dates. 



ORDER

An initial 70 percent disability rating, but no higher, is granted for service-connected PTSD, subject to the regulations governing the award of monetary benefits.

Entitlement to a TDIU is granted from May 2009, subject to the regulations governing the award of monetary benefits.  

For the period from November 27, 2013, to July 31, 2015, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
MICHAEL LANE
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


